McCLELLAN, J.
The court is of opinion in this case, and so holds, that the contract of employment of R. B. Lindsay as attorney for Colbert county, or for the commissioners’ court of that county, which is evidenced by the resolution of the commissioners set forth in the ab*412stract, covered and embraced tlie services rendered by Mm in defense of tlie county against the bill filed by Askew to enjoin the issuance of the bonds authorized by the act of the legislature for building public roads. The defense of that suit was a matter “pertaining to the building and construction of turnpikes or macadamized roads” and a “matter thereto relating,” within the terms and meaning of said contract. Being so, the plaintiff’s compensation for the services in question was fixed by that contract, and lias been paid ; and he was not entitled to recover in this suit.
Affirmed.